                 Case 20-10475-BLS              Doc 716-1         Filed 08/31/20        Page 1 of 3




                         IN TSHE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    CRAFTWORKS PARENT, LLC, et al., 1                         )   Case No. 20-10475 (BLS)
                                                              )
                                        Debtors.              )   (Jointly Administered)
                                                              )
                                                              )   Obj. Deadline: September 17, 2020 at 4:00 p.m. (ET)
                                                              )   Hearing Date: September 24, 2020 at 11:00 a.m. (ET)

         NOTICE OF FIRST AND FINAL FEE APPLICATION OF HILCO REAL
        ESTATE, LLC FOR ALLOWANCE OF COMPENSATION FOR SERVICES
        RENDERED AS REAL ESTATE CONSULTANTS AND ADVISORS TO THE
      DEBTORS FOR THE PERIOD FROM MARCH 3, 2020 THROUGH JUNE 26, 2020

        PLEASE TAKE NOTICE THAT on August 31, 2020, the above-captioned debtors and
debtors-in-possession (the “Debtors”) filed the First and Final Fee Application of Hilco Real
Estate, LLC for Allowance of Compensation for Services Rendered as Real Estate Consultants and
Advisors to the Debtors for the Period from March 3, 2020 through June 26, 2020 (the
“Application”) with the United States Bankruptcy Court for the District of Delaware (“Court”).

        PLEASE TAKE FURTHER NOTICE that any responses to the Application must be in
writing and filed with the Clerk of the United States Bankruptcy Court for the District of Delaware,
824 Market Street, Third Floor, Wilmington, Delaware 19801, and served upon the undersigned,
so as to be received on or before 4:00 p.m. (prevailing Eastern Time) on September 17, 2020.

        PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy
of the response or objection upon the following: counsel to the Debtors, Katten Muchin Rosenman
LLP, 575 Madison Avenue, New York, New York 10022, Attn: Steven J. Reisman, Esq.

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



PHIL1 9102573v.1
              Case 20-10475-BLS        Doc 716-1     Filed 08/31/20     Page 2 of 3




(sreisman@katten.com) and Bryan A. Kotliar, Esq. (bryan.kotliar@katten.com) and 525 West
Monroe Street, Chicago, IL 60661, Attn: Peter A. Siddiqui, Esq. (peter.siddiqui@katten.com); (ii)
Delaware counsel to the Debtors, Klehr Harrison Harvey Branzburg LLP, 919 N. Market Street,
Suite 1000, Wilmington, DE 19801, Attn: Domenic E. Pacitti, Esq. (dpacitti@klehr.com) and
Michael W. Yurkewicz, Esq. (myurkewicz@klehr.com) and 1835 Market Street, 14th Floor,
Philadelphia, PA 19103, Attn: Morton R. Branzburg, Esq. (mbranzburg@klehr.com); (iii) the
United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn:
Linda J. Casey, Esq. (Linda.Casey@usdoj.gov); (iv) counsel to the Committee, Pachulski Stang
Ziehl & Jones, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn: Robert J. Feinstein,
Esq. (rfeinstein@pszjlaw.com) and Bradford J. Sandler, Esq. (bsandler@ pszjlaw.com); (v)
counsel to the administrative agent under the Debtors’ prepetition first lien debt facility and the
Debtors’ debtor-in-possession financing facility, King & Spalding LLP, 1180 Peachtree Street NE,
Atlanta, GA 30309, Attn: W. Austin Jowers, Esq. (ajowers@kslaw.com); and (vi) to the extent not
listed herein, those parties requesting notice pursuant to Bankruptcy Rule 2002 (collectively, the
“Application Recipients”)

    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
DEMANDED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

      PLEASE TAKE FURTHER NOTICE THAT IF AN OBJECTION IS PROPERLY
FILED AND SERVED IN ACCORDANCE WITH THIS NOTICE, A TELEPHONIC HEARING
WILL BE HELD ON SEPTEMBER 24, 2020 AT 11:00 A.M. BEFORE THE HONORABLE
BENDAN L. SHANNON, UNITED STATES BANKRUPTCY JUDGE FOR THE DISTRICT
OF DELAWARE, 824 MARKET STREET, 6TH FLOOR, COURT ROOM 1, WILMINGTON,
DELAWARE 19801. ONLY OBJECTIONS MADE IN WRITING AND TIMELY FILED WILL
BE CONSIDERED BY THE COURT AT SUCH HEARING.

       PLEASE TAKE FURTHER NOTICE that the hearing described above may be
continued or adjourned thereafter from time to time without further notice other than an
announcement of the adjourned date or dates at the hearing or at a later date.

       PLEASE TAKE FURTHER NOTICE that copies of the Application can be viewed on
the Court’s website at https://ecf.deb.uscourts.gov and on the website of the Debtors’ notice and
claims agent, PrimeClerk, LLC, at http://cases.primeclerk.com/craftworks. Further information
may be obtained by calling PrimeClerk, LLC at: 877-720-6590 (toll-free; domestic) or 646-979-
4413 (international) or emailing at craftworksinfo@primeclerk.com.

        PLEASE TAKE FURTHER NOTICE that parties that wish to appear at the Hearing (if
one is held) must make arrangements to do so by contacting CourtCall by phone at (888) 882-6878
or by email at info@courtcall.com.




                                                2

PHIL1 9102573v.1
              Case 20-10475-BLS   Doc 716-1   Filed 08/31/20    Page 3 of 3




 Dated: August 31, 2020           /s/ Michael W. Yurekwicz
 Wilmington, Delaware             KLEHR HARRISON HARVEY BRANZBURG LLP
                                  Domenic E. Pacitti (DE Bar No. 3989)
                                  Michael W. Yurkewicz (DE Bar No. 4165)
                                  919 N. Market Street, Suite 1000
                                  Wilmington, DE 19801
                                  Telephone: (302) 426-1189
                                  Facsimile: (302) 426-9193
                                  -and-
                                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                  Morton R. Branzburg
                                  1835 Market Street, 14th Floor
                                  Philadelphia, PA 19103
                                  Telephone: (215) 569-2700
                                  Facsimile: (215) 568-6603
                                  -and-
                                  KATTEN MUCHIN ROSENMAN LLP
                                  Steven J. Reisman (admitted pro hac vice)
                                  Bryan M. Kotliar (admitted pro hac vice)
                                  575 Madison Avenue
                                  New York, NY 10022
                                  Telephone: (212) 940-8800
                                  Facsimile: (212) 940-8876
                                  -and-
                                  KATTEN MUCHIN ROSENMAN LLP
                                  Peter A. Siddiqui (admitted pro hac vice)
                                  525 W. Monroe Street
                                  Chicago, IL 60661
                                  Telephone: (312) 902-5200
                                  Facsimile: (312) 902-1061

                                  Attorneys for the Debtors and Debtors in Possession




                                          3

PHIL1 9102573v.1
